                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

JESSIE ERNEST HILL                                                         PLAINTIFF

v.                      CASE NO. 4:19-CV-00703 BSM

MARTINEZ, et al.                                                       DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 27th day of December 2019.


                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
